DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conveyance system and storage facility of claims 6-11 and its attendant features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venturelli et al. (U.S. Patent Pub. No. 2019/0039752).
In regards to claim 2, Venturelli discloses a system for storing an unmanned aerial vehicle comprising:
a storage container configured to store an unmanned aerial vehicle, the storage container having a base and a lid covering the base (See Fig. 4, the storage area comprising base 102 and lid 104);
a charging connector in the storage container, the charging connector being configured to electrically connect batteries of the one or more unmanned aerial vehicles inside the storage container to an electrical energy source outside of the storage container (See 0036, “Embodiments of the present invention comprise a recharging platform 102 and/or ramps 101 which make use of inductive wireless technology or capacitive wireless technology or conductive direct contacts 111 installed on the platform 104, so that UAVs 201 can be recharged in the manner which is most convenient for different settings”);
and a data connector configured to connect a data storage device of the UAV inside the storage container to a storage unit outside of the storage container to enable transfer for data 

In regards to claim 4, Venturelli further discloses a data transfer and storage system to transfer data from a data storage device of the UAV to a data storage unit inside the container (See 0036-0037 and 0040; communication device 107 can communicate with both the UAV and outside computers).

In regards to claim 12, Venturelli discloses a system for storing one or more unmanned vehicles comprising:
One or more shelves attached to a holding structure, the one or more shelves being configured to support one or more unmanned aerial vehicles (UAVs) the one or more shelves defining one or more shelf areas configured to receive the one or more unmanned aerial vehicles (See Fig. 4, the storage area comprising base 102 and lid 104);
An electrical charging station configured to charge electrical batteries of the one or more unmanned aerial vehicles supported by the one or more shelves  (See 0036, “Embodiments of the present invention comprise a recharging platform 102 and/or ramps 101 which make use of inductive wireless technology or capacitive wireless technology or conductive direct contacts 111 installed on the platform 104, so that UAVs 201 can be recharged in the manner which is most convenient for different settings”);
And a data transfer and storage system configured to transfer and store data that is previously store in a data storage device of the one or more unmanned aerial vehicles in a data 

In regards to claim 13, Venturelli further discloses that the one or more shelf areas are configured to protect the one or more aerial vehicles (See Figs 1 and 4, Lid 104 can close to protect the vehicle from the elements).

In regards to claim 17, Venturelli further discloses that the data previously stored in the data storage device of the one or more unmanned aerial vehicles is transferred to the data transfer and storage system wirelessly (See 0036-0037 and 0040; communication device 107 can communicate with both the UAV and outside computers, and communication device can consist of “a wi-fi access point” which is a wireless connection).

In regards to claim 18, Venturelli further discloses a detection system configured to inspect a structure of the one or more unmanned aerial vehicles (Fig. 1, guidance sensors 106, See 0037, “In one embodiment, said sensors can consist in proximity sensors such as small cameras (including thermal cameras), bulbs or optical LEDs, magnetic, radio signals, focused microwaves, lasers, ultrasound or radar, and also comprised meteorological weather sensors 112 for measuring external environmental conditions.” – so this guidance sensors inspect the structure of the UAVs in order to guide them into the structure, and can also monitor the external weather conditions).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Ryberg et al. (U.S. Patent Pub. No. 2015/0183326).

a storage container configured to store an unmanned aerial vehicle, the storage container having one or more shelves attached to a holding structure (See Figs 3 and 4; UAV 201 rolls up ramp 101 into shelf area 102 which is attached to holding structure 109), the one or more shelves being configured to support one or more unmanned aerial vehicles (UAVs), the one or more shelves defining one or more shelf areas, configured to receive one or more unmanned aerial vehicles (See Fig. 4, to see a UAV within the shelf area 102), and a lid covering at least one of the shelves (See Fig. 4, lid 104);
a charging connector in the storage container (See 0036, “Embodiments of the present invention comprise a recharging platform 102 and/or ramps 101 which make use of inductive wireless technology or capacitive wireless technology or conductive direct contacts 111 installed on the platform 104, so that UAVs 201 can be recharged in the manner which is most convenient for different settings”), the charging connector being configured to electrically connect batteries of the one or more unmanned aerial vehicles inside the storage container to an electrical energy source outside of the storage container (Fig. 1, the station is connected to the grid 108 to supply energy to the contacts 111)
a data connector configured to connect a data storage device of the UAV inside the storage container to a storage unit outside of the storage container to enable transfer of data between the data storage device of the UAV and the storage unit (See 0036-0037 and 0040; communication device 107 can communicate with both the UAV and outside computers, and also has a tether 110 for exchanging data with the UAV);

Venturelli does not explicitly disclose that at least a portion of the lid or at least a portion of the shelf is semi-transparent or transparent.
However, this would be an obvious modification in light of Ryberg. Ryberg discloses a system for storing an unmanned aerial vehicle comprising:
a storage container configured to store an unmanned aerial vehicle, the storage container having one or more shelves attached to a holding structure (See Figs. 1A and 1B, shelf 104 is part of holding structure 100), the one or more shelves being configured to support one or more unmanned aerial vehicles (UAVs), the one or more shelves defining one or more shelf areas, configured to receive one or more unmanned aerial vehicles (See again Fig. 1A and 1B, UAV 102 is kept upon shelf 104, with housing 106 defining a shelf area), and a lid covering at least one of the shelves (See Fig. 1A, housing 106 covers the shelves and maps to a lid); wherein at least a portion of the lid or a portion of the shelf is semi-transparent or transparent (See 0038-0039 “In some examples, the trays 104 may have a semi-permeable (e.g. mesh) construction to allow passage of at least water therethrough…. In more particular examples, the trays 104 may be formed from a plastic mesh or other structural material that drains water or small debris such 
Venturelli and Ryberg are analogous art in the field of charging docks for unmanned aerial vehicles.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the shelf of Venturelli be composed of a semi-transparent mesh like in Ryberg for the advantage of allowing water and debris to drain from the shelf reducing the possibility of a short, as disclosed by Ryberg (See 0039).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Lussier et al. (U.S. Patent Pub. No. 2017/0225802).
In regards to this claim, Venturelli discloses the system of claim 2 as discussed above.
Venturelli does disclose that the storage container comprises one or more security systems to secure the unmanned aerial vehicle inside the storage container, the one or more security systems being configured to send out an alert if the security system is tampered with or if the storage system is force-opened or tampered with.
However, this would be an obvious modification in light of Lussier.  Lussier discloses a storage container for UAVs (See Fig. 1C for the entire container, and 2F for a UAV inside the container) with one or more security systems to secure the unmanned aerial vehicle inside the storage container, the one or more security systems being configured to send out an alert if the security system is tampered with or if the storage system is force-opened or tampered with (See  0035 “In an embodiment, in response to a motion sensor being triggered by a possible intruder, a camera system suitable for daytime and nighttime monitoring of the area around the UAV system can be automatically activated and can transmit live streaming video of the area around 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Anderson et al. (U.S. Patent Pub. No. 2016/0302332).
Venturelli discloses the system of claim 2, as discussed above.
Venturelli does not explicitly disclose that the structure of the storage container is configured to provide radiofrequency shielding to protect the unmanned aerial vehicle against RF interference.
However, Anderson shows that it is known in the art of storage containers to provide RF shielding for the purpose of protecting electronic devices stored within the container (See Anderson 0027 “According to various embodiments, the electronics are placed in an EMP/IEMI/RF shielded enclosure, and electrical or other communicative interfaces are sealed and filtered to prevent entry into that enclosure of unwanted signals to interfere with the electronic equipment. Signal filters (housed within one or more containers) are configured to filter out and remove all high frequency… electromagnetic energy”).
Venturelli and Anderson are analogous art in the field of storage containers for electronic equipment.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the storage area of Venturelli to have RF shielding structures like in Anderson, to protect the electronics of the UAV.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Neubecker et al. (U.S. Patent Pub. NO. 2020/0017210).
In regards to this claim, Venturelli discloses the system of claim 2, as discussed above.
Venturelli does not explicitly disclose that the storage container is configured to be handled by a conveyance system and stored in a storage facility configured to store a plurality of storage containers.
However, this would be obvious in light of Neubecker.  Neubecker discloses a storage container for UAVs (See Fig. 1, storage container 140 has drone 155 inside), wherein the storage container is handled by a conveyance system and stored in a storage facility configured to store a plurality of storage containers (See 0058 “The computer 105 may be programmed to pick up containers 140 outside the storage apparatus 125, e.g. from a work station, a porch of a house, etc., and transport the picked up containers 140 to the storage apparatus 125, e.g. in the storage area of a truck vehicle 100” – see also Fig. 1, showing that storage apparatus 125 contains a plurality of containers 140).
Venturelli and Neubecker are analogous art in the field of storage systems of UAVs.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the storage container of Venturelli configured to be handled by a conveyance system and stored in a storage facility configured to store a plurality of storage containers like in Neubecker, to increase the convenience of the user in the recovery of the storage containers.

s 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Kisser (U.S. Patent No. 9,815,633).
In regards to claim 7, Venturelli discloses the system of claim 2, as discussed above, and further discloses that the storage container containing the unmanned aerial vehicle is configured to be conveyed by a conveyance system (See 0040 “In one embodiment of the present disclosure, the docking and recharging station 109 is movable thanks to a ground propulsion systems (such as wheels or continuous tracks) instead of fixed supports 701 and it can be moved on the ground, also remotely thanks to the communication device 603 107 installed in the station preferably in the shield 105 602”).
Venturelli does not disclose that the storage contained is conveyed by the conveyance system to a first testing area in a storage facility wherein data from a mission of the unmanned aerial vehicle is retrieved.
However, this would be obvious in light of Kisser.  Kisser discloses a drone system wherein drones are conveyed to a conveyance system to a first testing area in a storage facility wherein data from a mission of the unmanned aerial vehicle is retrieved (See Kisser, Figs 1 and 2, and Col. 2, lines 52-59 “The UAV 104(1) may then be moved between the various test stations 118 where tests can be performed on the UAC 103(1). If during this time, the UAC 104(1) fails a test or it is determined that the UAV 104(1) has otherwise been compromised, the UAC 104(1) may be transferred to one of the repair areas 114”, Col. 11, lines 46-51 “For example, the UAV 104 may support two-way communication with operators. Two-way communication may be beneficial for verifying operators’ identities that interact with the UAC 104, for posing questions to operators, and for providing instructions to operators>” and Col 21, lines 48-50 “The data 
Venturelli and Kisser are analogous art in the field of UAV storage systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the storage system that can be conveyed by a conveyance system of Venturelli to be conveyed to a first testing area where mission data is retrieved like in Kisser for the purpose of analyzing and storing said data, like in Kisser.

In regards to claim 8, Kisser further discloses that the unmanned aerial vehicle is conveyed by the conveyance system to a second testing area in the storage facility wherein structural integrity of an airframe of the unmanned aerial vehicle is assessed (See Fig. 2, 8 and Col. 4, lines 49-53 “In any event, the scanners 210 can look for structural irregularities by scanning the body, frame, wings propellers, legs and any other structural parts of the UAC 104(6) and comparing the scans to certain scan criteria, which may include threshold values.” – so system scanning and repairs 220/216(2) map to a first systems and data testing area, and structural testing and repair areas 208/216(1) map to a second testing area for structural integrity testing).  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature to allow for structural diagnosis and repair of the UAV as disclosed by Kisser.



In regards to claim 11, Venturelli further discloses that the storage container comprises vents (See Figs 7 and 8, the base 102 has hollow circular areas and open gaps in the floor through which air can pass through, which map to vents) and Kisser discloses the storage facility has a cooling system comprising an air duct which could be configured to align with said vents (See Kisser, Col. 5, lines 36-41 “The system 200 may also include a cooling device such as a fan or air conditioning unit that blows cool air on the UAVs 104 as they move between stations.  In some examples, the system 200 may also include a cooling station at which the UAVs may be cooled, or at least given time to cool off.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Kisser (U.S. Patent No. 9,815,633) as applied to claim 8 above, and further in view of Sperindeo et al. (U.S. Patent No. 10,220,964).
The combination of Venturelli and Kisser do not explicitly disclose that the storage container containing the unmanned aerial vehicle is conveyed by the conveyance system to a 
However, this would be an obvious modification in view of Sperindeo.  Sperindeo discloses conveying a UAV to a testing area in a storage facility, and having the propellers of the UAV rotate and monitoring a vibration of the UAV (See Fig. 5, and Col. 19-20, lines 63-25 “In some implementations, the instructions may cause the shuttle to route the secured aerial vehicle along a conveyor to a calibration station. In other implementations, the instructions may cause another form of conveyance of the aerial vehicle to a calibration station. If it is determined that the calibration count has not been exceeded, instructions are sent that cause the aerial vehicle to activate one or more motors of the aerial vehicle and generate a thrust from a propulsion of the motor, as in 606. For example, the motor may rotate a propeller coupled to a shaft of the motor. The rotation of the propeller generates a thrust that attempts to lift the aerial vehicle from the shuttle. However, because the aerial vehicle is secured to the shuttle, it is unable to takeoff from the shuttle. While the thrust is being generated, sensors are utilized to measure or collect information about the aerial vehicle, as in 608. For example, sensors may measure vibration or movement of at least a portion of the aerial vehicle, a pressure sensor may measure a force generated by the thrust of the motor, a microphone may measure a sound generated by the aerial vehicle as the motor is rotating. Other forms of sensors may also collect information about the aerial vehicle. For example, as discussed above with respect to FIG. 5, one or more cameras may capture images of at least a portion of the aerial vehicle while the motor is generating thrust with the propeller. As discussed above, the information collected by the sensors is processed to determine if the information corresponds with expected information about the aerial vehicle. For example, the vibration or movement information measurements collected 
Venturelli, Kisser and Sperindeo are analogous art in the field of UAV storage and testing systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that have the conveyable storage system of Venturelli convey the UAV to a third calibration testing center and rotate a propeller to test vibration like in Sperindeo, in order to make sure that the UAV is properly calibrated for its function as disclosed by Sperindeo.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of James et al. (U.S. Patent Publication No. 2017/0113815).
In regards to this claim, Venturelli discloses the system of claim 12, and further discloses a cooling system (See Figs 7 and 8, the base 102 has hollow circular areas and open gaps in the floor through which air can pass through, which map to vents).
Venturelli does not explicitly disclose that the cooling system is configured to cool one or more batteries of the one or more unmanned aerial vehicles during a charging process of the batteries to keep the batteries cool.
However, this would be an obvious usage in light of James. James discloses a UAV support base that recharges drones and discloses configuring the cooling system to cool the one or more batteries of the one or more UAV during the charging process (See James, 0107, “Depending on the power demand placed on the electrical energy storage device, some heat may accumulate in the electrical energy storage device compartment 155. Consequently, the top 
Venturelli and James are analogous art in the field of UAV charging stations.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to configure the cooling vents of Venturelli to cool the batteries like in James, to prevent damage to the batteries from high temperatures.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Lesizza et al. (U.S. Patent Pub. No. 2017/0177031).
In regards to this claim, Venturelli discloses the system of claim 12, and further discloses a cooling system (See Figs 7 and 8, the base 102 has hollow circular areas and open gaps in the floor through which air can pass through, which map to vents).
Venturelli does not explicitly disclose that the cooling system is configured to regulate a temperature of the data transfer and storage system.
However, this would be an obvious modification in light of Lesizza. Lesizza discloses a storage system for electronic devices capable of data transfer or storage (See Fig. 2) with cooling systems designed to regulate the temperature of the devices (See 0079-0080 “Also, insert 233 may have slots or recesses at the bottom so as to improve airflow and thus cooling of electronic 
Venturelli and Lesizza are analogous art in the field of storage systems for electronic systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the cooling system of Venturelli configured to regulate a temperature of the data transfer and storage system like in Lesizza for the purpose of improving the fire safety of the system, as disclosed by Lesizza.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Kahlman (U.S. Patent Pub. No. 2018/0263557).
In regards to this claim, Venturelli discloses the system of claim 12, as discussed above, and further disclose that the one or more unmanned aerial vehicles comprise one or more batteries and one or more data storage devices (See Venturelli, 0030 and 0036; this is an implicit disclosure that in order to recharge the UAVs, there must implicitly be some sort of energy storage device within the UAVs to recharge; similarly to exchange data with the UAV, there must be some sort of data storage device within the UAV to house said data.  As the disclosure explicitly cites chemical batteries as an example of an electrical storage unit, a person of ordinary 
Venturelli does not explicitly disclose that the one or more batteries are configured to house the one or more data storage devices.
However, this would be an obvious modification in light of Kahlman.  Kahlman shows that it is known in the art of batteries to have the battery configured such that data storage devices are kept inside the battery housing (See Kahlman, Fig. 35 and 0159, “Said battery module 90′ comprises a sealed housing 93, a battery unit 91 for storing electrical energy, a data storage unit 94 for storing data, and a connector 95. The connector comprises a data transmission unit 96 for transmitting data to and/or receiving data from another device of the system having a counterpart connector and a magnetic coupling unit 92 for transmitting power to and/or receiving power from another device of the system having a counterpart connector by use of inductive coupling”).
Venturelli and Kahlman are analogous art in the field of battery systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the UAV battery in Venturelli house the drone’s data storage device like in Kahlman to protect the data storage device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (U.S. Patent Pub. No. 2019/0039752) in view of Renold et al. (U.S. Patent Pub. No. 2019/0023133).
In regards to this claim, Venturelli discloses the system according to claim 12 as discussed above. 

However, this would be an obvious modification in light of Renold.  Renold discloses it is known to have indicator lights on a UAV landing pad in order to aid in the landing of UAVs (See Renold, 0164 “Landing pad 1200 may also include navigational aids, such as…. Structural light beacons”).
Venturelli and Renold are analogous art in the field of charging shelves for UAVs.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the shelf of Venturelli have indicator lights attached to the one or more shelves like in Renold indicating a location of an edge of the shelf for the purpose of aiding in navigation and landing of the UAV as shown in Renold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MND
01/29/2022

/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 3, 2022